Exhibit 99.1 Financial Report April - June 2007 Continued Sales Growth and Strong Cash Flow (Stockholm, July 26, 2007) – – – For the quarter ended June 30, 2007, Autoliv Inc. (NYSE: ALV and SSE: ALIV) – the world­wide leader in automotive safety systems – reported a sales increase of more than 7% to $1,728 million and record-breaking cash flow before financing of $230 million compared to cash flow of $94 million during the same quarter 2006. Reported operating income amounted to $102 million and was affected by the recently announced $30 million increase in legal reserves. Excluding this item, operating income was $132 million, operating margin 7.7%, income before taxes $119 million, net income $78 million and earnings per share $0.98 (for reconciliation of these non-U.S. GAAP measures see table attached). For the third quarter 2007, sales are expected to increaseby approximately 7% with the organic sales portion growing at 4%. Operating margin is expected to approximate 7% compared to 7.2% in the same quarter 2006. An earnings conference call will be held at 3:00 p.m. (CET) today July 26. To listen in, call (in Europe) +44-207-947-5033 and (in the U.S.) +1-866-432-7186 or access www.autoliv.comunder “News/Calendar”. 2nd quarter Market Overview During the second quarter 2007, light vehicle production in the Triad (i.e. Europe, North America and Japan) is estimated by CSM and J.D. Power to have increased by 1% compared to the same quarter 2006. At the beginning of the quarter, this data indicated a decline of nearly 3%. In Europe (including Eastern Europe), where Autoliv generates more than half of its revenues, light vehicle production is estimated to have risen by more than 3%. This was due entirely to Eastern Europe where production rose by nearly 16%, more than twice as much as expected. In Western Europe, light vehicle production was flat, which also was better than expected. In North America, which accounts for approximately one quarter of Autoliv’s consolidated revenues, light vehicle production declined by 2% due to GM, Ford and Chrysler (“the Detroit 3”) cutting their production by nearly 9%. The Asian and European vehicle manufacturers increased their production by nearly 14%. In Japan, which accounts for one tenth of Autoliv’s consoli­dated sales, light vehicle production was flat. Autoliv’s market is driven not only by vehicle production but also by the fact that new vehicle models are being equipped with more airbags and other safety systems in response to new crash test programs and regulations. For instance, the U.S. National Highway Traffic Safety Administration (NHTSA) has recently released its "Suggested Approaches for Enhancement"of its crash-test rating program (NCAP), which could help continue to drive increased safety content in new vehicle models. Consolidated Sales During the quarter, Autoliv’s consolidated net sales rose by over 7% to $1,728 million compared to the second quarter 2006. Excluding currency translation effects of 4%, organic sales (i.e. sales excluding translation currency effects, and acquisitions/divestitures) grew by more than 3%. At the beginning of the quarter, organic sales were expected to grow by 2%; however, European vehicle production was stronger than expected. Growth in organic sales of 3% was driven by higher penetration of curtain airbags and other side protection systems into an increasing number of new vehicle models, an exceptionally strong performance in Japan, as well as by market share gains in steering wheels and safety electronics. Sales were also driven by Autoliv’s strong position in Asia Pacific and Eastern Europe where vehicle production is growing rapidly which is reflected primarily in strong seatbelt sales.
